Order of the County Court, Kings County, dismissing an indictment, which charged respondent with the crimes of burglary in the third degree and grand larceny in the second degree, affirmed. No opinion. Wenzel, Schmidt and Beldoek, JJ., concur; Nolan, P. J., and MacCrate, J., dissent and vote to reverse the order and to deny the motion to dismiss the indictment, being of the opinion that the evidence presented before the Grand Jury was sufficient to sustain the indictment. (Code Grim. Pro., § 258.)